Citation Nr: 1710470	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left upper extremity disorder.  

2.  Entitlement to service connection for a left upper extremity disorder, diagnosed as carpal tunnel syndrome of the left wrist, to include as secondary to a service-connected cervical spine disability.  

3.  Entitlement to a separate rating for neurological impairment of the upper right extremity due to the service-connected degenerative disc disease of the cervical spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to August 2004, with service in Southwest Asia from November 1990 to April 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Atlanta, Georgia currently has jurisdiction of the claim.

The case was previously before the Board in February 2016, and the issues of entitlement to separate ratings for neurological impairment of the upper extremities due to the service-connected degenerative disc disease of the cervical spine were remanded for further development.  On remand, the Veteran was provided with a VA examination in July 2016 to determine whether she has radiculopathy of the left or right upper extremity that is related to her service-connected cervical spine disability.  During that examination the Veteran reported left arm tingling down to her wrist, sometimes associated with shooting pain and numbness.  The July 2016 VA examiner found that the Veteran did not have left arm radiculopathy, but that she did have mild left upper extremity carpal tunnel syndrome.  Additionally, the Board notes that the Veteran's service treatment records show complaints of left wrist pain in service, and that the Veteran previously sought service connection for a left wrist disorder that was denied in an unappealed November 2004 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a particular disorder should not be limited to the specific disorder claimed, but should include claims for service connection for any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Moreover, if a claim is not based upon a disease or injury that is distinct from a claim previously considered, then VA must evaluate whether new and material evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Board finds that given the nature of the Veteran's assertions, her current claim is not based upon a disease or injury that is distinct from her claim that was previously considered.  As such, the issue on appeal has been expanded and re-characterized as set forth above to include all left upper extremity disorders found during the appeal period.  

The issues of entitlement to service connection for a left upper extremity disorder and entitlement to a separate rating for neurological impairment of the right upper extremity due to the service-connected cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought service connection for a left wrist disorder that was denied in a November 2004 rating decision; the Veteran neither appealed the denial of this claim, nor submitted new and material evidence within a year of that rating decision.

2.  The evidence associated with the record subsequent to the November 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied service connection for a left wrist disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).
2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability, now diagnosed as left wrist carpal tunnel syndrome.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left upper extremity disorder.  As noted above, although the Veteran's current claim was previously before the Board as one for a separate rating for neurological impairment of the left upper extremity associated with her service-connected cervical spine degenerative disc disease, the July 2016 VA examiner diagnosed carpal tunnel syndrome of the left wrist, and the evidence of record indicates that this condition may have started in service or be related to a disease or injury in service.  The record reflects that the Veteran previously filed a claim for such benefits, which was denied in a November 2004 rating decision.  Thus, the Board finds that this raises the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left upper extremity disorder.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 20.200-20.202, 20.302(a).

Here, the Veteran appealed certain portions of the November 2004, but did not appeal the decision denying service connection for a left wrist disorder, and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, the November 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

New and material evidence is not required as to each previously unproven element of a claim. There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  The Veteran's claim was initially denied in the November 2004 rating decision on the basis that there was no left upper extremity disability shown.  

Pertinent evidence received since the November 2004 rating decision includes a July 2016 VA examination and a July 2016 EMG which diagnosed mild carpal tunnel syndrome in the left wrist.  

The Board finds that the Veteran's July 2016 diagnosis of mild carpal tunnel syndrome in the left wrist constitute new and material evidence.  The evidence is "new" because it was not of record at the time the November 2004 rating decision was issued and is not cumulative or redundant of the evidence previously of record.  The evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim,  (i.e., the existence of a current left upper extremity disorder and a relationship to service) and meets the low threshold of raising a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a left upper extremity disorder is warranted.  


ORDER

The previously denied claim of entitlement to service connection for a left wrist disorder is reopened.  

REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 

Remand is necessary to obtain additional VA records and a new VA medical examination and opinion concerning the Veteran's claims.  First, the Board notes that the July 2016 VA examiner referenced a September 2013 right wrist EMG when discussing the July 2016 EMG of that same wrist.  See July 2016 Peripheral Nerves Conditions DBQ.  The September 2013 EMG does not appear to be part of the Veteran's claims file.  Moreover, the claims file does not contain any VA treatment records after 2012, even though the record indicates that the Veteran has continued to receive treatment from VA.  As it appears that the Board does not presently have a complete record of the Veteran's VA medical records, remand is necessary so the records may be obtained and associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As it is unclear whether the July 2016 VA examiner reviewed all of the Veteran's VA medical records, a new examination should be obtained.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

Additionally, a medical opinion is necessary to address whether the Veteran's currently diagnosed left wrist carpal tunnel had its onset in service or is related to a disease or injury that occurred in service.  The July 2016 examiner opined that there was no nexus between the Veteran's current carpal tunnel syndrome and her military service, stating that the service treatment records (STRs) did not contain reports of or treatment for left wrist symptoms in service.  This is factually inaccurate.  The Veteran first applied for service connection of her left wrist disorder while still in service, and specifically indicated "Joint Pain of Right/Left wrist-Some weakness" on her original claim form prior to discharge.  Further, the VA examination performed prior to discharge and made part of the Veteran's claims file noted that the Veteran reported bilateral wrist pain and described joint pain of the left wrist that had lasted for several years.  These statements were not considered or addressed by the July 2016 VA examiner.  Thus, the Board finds the July 2016 VA examiner's opinion inadequate because it is based on an inaccurate factual predicate and fails to consider the Veteran's reports of left wrist pain in service.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016); Barr v. Nicholson, 21 Vet.App. 303, 310-11 (2007); Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007).  On remand, the examiner should provide a new opinion taking into consideration the Veteran's reports of left wrist symptoms in service. 

As this matter is being remanded, the Veteran should be given an opportunity to identify any private medical records she would like considered in connection with her appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from 2011 to the present, including the identified September 2013 EMG.  If such records are not available, a negative response should be provided.

2.  Ask the Veteran to identify any private medical care providers who treated her for her upper extremity disorders.  After securing any necessary authorization, make reasonable efforts to obtain records from any identified providers.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service upper left extremity symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of any abnormalities of the Veteran's upper extremities, including her diagnosed carpal tunnel syndrome of the left wrist.

After a review of the claims file, including a copy of this remand and any lay statements provided by the Veteran, the examiner should address the following questions:

   (i)  whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed left upper extremity disorders, including her diagnosed carpal tunnel syndrome of the left wrist, (1) had their clinical onset during active service or (2) are otherwise related to an event, injury or disease incurred in service; 

   (ii)  whether it at least as likely as not (50 percent or greater probability) that that any of the Veteran's diagnosed left upper extremity disorders, including her diagnosed carpal tunnel syndrome of the left wrist, are (1) caused by or (2) aggravated by her service-connected cervical spine degenerative disc disease; and 
   
   (iii)  whether it at least as likely as not (50 percent or greater probability) that the Veteran has a right upper extremity neurologic disorder that is related to her service-connected cervical spine disability. 

In answering these questions, the examiner should specifically consider the Veteran's in-service complaints of left wrist and left upper extremity problems including, her March 2004 application for benefits; November 2004 C & P examination note of a June 2004 exam reporting wrist complaints.

A complete rationale should be provided for any opinion stated.  

The examiner is advised that the term "aggravation" is defined for this purpose as a chronic worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the matters on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


